Title: To John Adams from Elie Vallette, 21 January 1794
From: Vallette, Elie
To: Adams, John



Sir
Revenue Office Philadelphia Januy 21. 1794.

For my Situation in this Office at 300 Dollars p Annum, Mr: Coxe has informed me I am indebted to you.  My Respect and Veneration for you Sir needed not this Claim upon my Gratitude to be riveted. To Express simply my thanks for the Honor you have done me, in representing me as you have, and as I will endeavour to deserve, goes not half so far towards an acknowledgment as I would; But I am Bankrupt in all save Gratitude, with which I beg you to be content being all the Poor reward I can make.  There is another, but like the Benefit it must spring from yourself Sir, one I flatter myself you will enjoy, ’tis that which will arise from the reflection of having done a Generous Action—of having cased the Breast of a fond Mother, Comforted a no less tender Wife, and opened pleasing Prospects to the View of a Husband & father.
I have the Honor to be / Sir / With the Greatest Respect / Your most Ob Servt.

Elie Vallette